DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Response to Amendment
The amendment filed on 10 December 2021 has been entered. Claims 1, 6-7, 11, 15-17, 19-20, and 29 have been amended and are hereby entered. Applicant’s amendments to the claims have overcome the previously set forth claim objections in the Final Office Action dated 17 November 2021. Applicant’s amendments to the independent claims by including the allowable subject matter noted in the Final Office Action, dated 17 November 2021, has overcome the previously set forth claim rejections in the Final Office Action dated 17 November 2021. Claims 5 and 8 have been canceled. Claims 1-4, 6-7, and 9-29 are currently pending and have been examined.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 15 line 33 reads: “and spans in a width direction”, replace with - - and spans in the width direction - -. 
Claim 19 lines 2-3 read: “disposed through each front surface”, replace with - - disposed through each of the front surface - -. 
Claim 19 line 6 reads: “the second panel, third panel”, replace with - - the second panel, the third panel - -. 
Claim 26 lines 3-4 read: “the third panel and the fourth panel”, replace with - - a third panel and a fourth panel - -. 
EXAMINER’S COMMENT
The above mentioned examiner’s amendments were made for the sake of clarity in claims 15, 19, and 26. Further, the amendments avoid the use of a 35 U.S.C. 112 rejection.
Allowable Subject Matter
Claims 1-4, 6-7, and 9-29 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Daeshin Engineering (KR 20130019483 A), International Barrier Corporation (BE 899021 A), and Peppel (US 5217318 A) each disclose various aspects of the claimed invention but none alone or in combination, teach or disclose, the claimed invention. Further, applicant’s arguments and amendments overcome the previously set forth rejections by adding the structural limitation of claim 5, and limitations similar to that of claim 5, into independent claims 1, 6, and 15. Applicant overcomes the previously set forth rejections by specifically adding in structural limitations reciting a channel disposed in the front surface of each of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678